Citation Nr: 1740646	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-18 547	)	DATE
	)
	)
 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing has been associated with the claims file. 

When this matter was previously before the Board in June 2016, the Board denied entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or traumatic brain injury (TBI).  The Veteran appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of VA entered into a Joint Motion for Remand (JMR).  In a December 2016 order, the Court granted the parties' JMR, vacated the Board's June 2016 decision, and remanded the case for compliance with the terms of the JMR.  The issue returned to the Board for further consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2016 JMR, the parties agreed it would be appropriate to vacate the Board's June 2016 decision, which denied service connection for the Veteran's sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and/or traumatic brain injury (TBI).  The parties agreed that the Board erred when it failed to seek clarification of the April 2014 Veterans Health Administration (VHA) opinion.  Specifically, the parties agreed that the examiner failed to address adequately the specific questions asked and that it did not appear that the opinion adequately discussed or otherwise considered the lay statements of record.  Additionally, the Board instructed VHA to discuss whether the Veteran's service-connected PTSD and/or TBI might have otherwise aggravated Appellant's sleep apnea, but the April 2014 VHA opinion failed to discuss adequately this issue.  

Thus, the Board must remand this matter for compliance with the Court's December 2016 order granting the parties' JMR.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

The Board acknowledges that the Veteran has been diagnosed with sleep apnea and has determined that an addendum opinion as to whether it is directly related to service, or whether it has been caused or aggravated by his service-connected PTSD and/or TBI is warranted.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his sleep apnea and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  38 C.F.R. § 3.159 (c) (2); Bell v. Derwinski, 2 Vet. App. 611 (1992); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all outstanding VA and private treatment records related to his sleep apnea.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After associating any pertinent, outstanding records with the claims file, obtain an addendum opinion from a somnologist, if reasonably available.  Make the claims file available to the examiner for review.  The examiner should provide an opinion addressing:

A.  Whether the Veteran's sleep apnea is at least likely as not (50 percent or greater probability) related to any aspect of the Veteran s military service?  Why or why not. 

B.  Whether the Veteran's sleep apnea is at least as likely as not (50 percent or greater probability) caused OR aggravated by his service connected PTSD?  Why or why not.

C.  Whether the Veteran's sleep apnea is at least as likely as not (50 percent or greater probability) caused OR aggravated by his service connected traumatic brain injury?  Why or why not.

D.  Whether the Veteran's sleep apnea is at least as likely as not (50 percent or greater probability) caused OR aggravated by any of his other service-connected disabilities?  Why or why not. 

The examiner should consider the entire claims file, to include lay statements of record from the Veteran, his wife, brother, and mother discussing the symptomatology since service.  The addendum opinion must address each disability and provide accompanying rationale.  The opinion should also include a notation that his/her review of the record and lay statements took place.  It is up to the discretion of the examiner whether a new examination is necessary to provide an adequate opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  If the examiner concludes that an examination is necessary to provide the required opinions, the RO should schedule another examination.   

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  After completing the above actions, to include any other development indicated by any response received because of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Allow an appropriate period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




